Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 06 October 2020, has been entered and the Remarks therein, filed 04 January 2021, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103(a) over VanHolten et al. in view of Akella et al., and Ranzato et al., necessitated by Applicants’ amendment received 04 January 2021, specifically, amended claims 22, 26 and 38. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Status of Claims
Claims 22, 25-34 and 38-41 are pending.
	Claims 22, 25-34 and 38-41 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application claims benefit of 61/740,140, 12/20/2012.  Acknowledgment is made of Applicant’s 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c), with regard to provisional application 61/740,140 filed 12/20/2012.
It is noted that Applicant is required to file a certified copy of foreign priority document ISRAEL (IL) 223786, 12/20/2012, because it is listed on the Application Data Sheet as Applicant’s claim to foreign priority.

Claim Interpretations
Claims 22 and 38 contain product-by-process language.
Claim 22 recites: “A viral-safe liquid mixture composition…, the viral-safe liquid mixture composition being obtained by…”
Claim 38 recites: “A viral-safe biological composition…, the viral-safe biological composition being obtained by…”

The determination of patentability will be based on the cited products only; i.e., the method will be considered only in the context of how said method has affected the product in terms of its characteristics or properties. The specifics of the actual method step(s) do not contribute to the determination of patentability of said product.
MPEP 2113 states:  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
That is, the process steps are only considered if they clearly indicate how the step is affecting the structure or characteristic of the product. With regard to claim 22, the steps of ‘treating the source with a solvent detergent (S/D) to allow viral activation’, and ‘at least one or more orthogonal viral inactivation treatments’ do not affect the composition with regard to comprising specific concentrations of PVP and HPMC. With regard to claim 38, it is not clear how the method steps affect the structure or characteristic of the product.
It is also noted that claim 41 recites some limitations which refer to the product-by-process limitations recited in parent claim 38. These limitations are: “…, wherein the method comprises treating the source with the amphiphilic polymer at a final concentration of 0.01 to 0.9mM, and further comprises a step of concentrating the material.” These limitations will also not be considered at this time.

Claim Objections
	The objection to Claim 26, in the Non-Final Office Action mailed 06 October 2020, is withdrawn in view of Applicants' amendment received 04 January 2021, in which the cited claim was amended.

Claim Rejections - 35 U.S.C. § 112
	The rejection of Claims 22, 25, 34 and 38-41 under 35 U.S.C. §112(a) or 

The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

35 U.S.C. §112(a)  and pre-AIA  35 U.S.C. §112, first paragraph require that the specification include the following (MPEP 2161 (I)):
(A) A written description of the invention; 
(B) The manner and process of making and using the invention (the enablement requirement); and 
(C) The best mode contemplated by the inventor of carrying out his invention. 


Claims 22, 25-34 and 38-41 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 22, 25-34 and 38-41 fail to comply with the written description requirement because they contain new matter.
Claims 22, 26 and 38 recite: “…the platelet derived protein…having a median effective concentration (EC50) below 3,…”
The specification and originally-filed claims do not a platelet derived protein as having a having a median effective concentration (EC50) below 3. Figures 1 thru 5 show treatment tables which list EC50 numerical values, and confidence intervals are given.  The accompanying graphs in the figures show cell number (arbitrary units) as a function of lysate dilution (i.e., not protein). For example, the specification describes figure 1 as showing the proliferation of 3T3 fibroblast cells treated with a platelet extract obtained by contacting lysate with heparin prior to S/D removal (treatment 2 and 4) (originally-filed specification, pg. 6, lines 26-29). That is, it is not platelet derived protein (which is described in claim 22 as being selected from a chemokine, a growth factor, a cytokine, a trophic factor and a mixture thereof), but platelet extract used in the working examples (the graphs showing ‘lysate’). The term “lysate” refers to a solution produced when cells are destroyed by disrupting their cell membranes (spec., pg. 11, lines 17-19). That is, a lysate would comprise more than a protein component. The term “platelet extract” refers to a biological mixture comprising platelet-derived factors (spec., pg. 11, lines 15-16). That is, an extract would minimally comprise platelet-derived factors, which may not all be proteins.
To overcome this rejection, Applicant may attempt to demonstrate that the original disclosure establishes that he or she was in possession of the claimed subject 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22, 25-34 and 38-41 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 22, 25-34 and 38-41 are indefinite because the metes and bounds of the claimed subject matter are not clear.
Claims 22, 26 and 38 recite: “…the platelet derived protein…having a median effective concentration (EC50) below 3,…”
However, it is not clear what is meant by ‘having an EC50 below 3’ within the context of the claimed subject matter and for the purpose of searching (and comparing the instant invention to) the prior art. Figures 1 thru 5 show treatment tables which list EC50 numerical values, and confidence intervals are given.  The 
An American English dictionary definition of the term ‘EC50’ is: the half maximal (median) effective concentration of a drug or antibody which induces a response halfway between baseline and maximum after a specified exposure time. However, it is not clear what the concentration or amount of lysate is that is being used in the various experiments, because the x-axis of the graphs describes a lysate dilution. It is not clear what the cell number is that is responding to the treatments, because the y-axis of the graphs show “cell number” as less than one, and the term “arbitrary units” is not defined, described or explained in the specification.
For the purpose of compact prosecution, the limitation will be interpreted to mean that efficacy of the platelet derived extract or lysate as a treatment (e.g., with regard to the growth of (3T3) fibroblast cells) can be determined as a median effective concentration (EC50). (See originally-filed specification, pg. 6 thru 7, Brief Description of the Drawings.)

Claim Rejections - 35 U.S.C. § 102
The rejection of Claims 22, 25-29, 38, 40 and 41 under pre-AIA  35 U.S.C. §102(b) as being anticipated by Akella et al., in the Non-Final Office Action mailed 06 

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 22, 25-30 and 38-41 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over VanHolten et al. in view of Akella et al., in the Non-Final Office Action mailed 06 October 2020, is withdrawn in view of Applicants' amendment received 04 January 2021.
The rejection of Claims 31-34 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over VanHolten et al. in view of Akella et al., as applied to claims 22, 25-30 and 38-41 above, and further in view of Woolverton, in the Non-Final Office Action mailed 06 October 2020, is withdrawn in view of Applicants' amendment received 04 January 2021.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole 
 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. §103(c) and potential pre-AIA  35 U.S.C. §102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. §103(a).

Claims 22, 25-29, 38, 40 and 41 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Akella et al. (U.S. Patent Application Publication No. 2003/0022828 A1) in view of Ranzato et al. ((2009) J. Cell. Mol. Med. 13(8B): 2030-2038).
[Akella et al. cited in the Non-Final Office Action mailed 06 October 2020.]

Akella et al. addresses some of the limitations of claims 22, 26 and 38, and the limitations of claims 25, 27, 28, 29, 40 and 41.
Regarding claims 22, 26 and 38, Akella et al. discloses the use of polyvinyl pyrrolidone (“povidone”, hereafter) in a liquid medium for proteins and polypeptides (pg. 1, para. [0003] [Claims 22, 26 and 38] [A composition comprising an amphiphilic 
The use of povidone in the media compositions made as described is especially preferred because it is commercially available in various pharmaceutical grades, having various molecular weights (pg. 3, para. [0029] [Claim 26] [pharmaceutical composition]).
The vinyl pyrrolidone polymers, in most applications, will have an average molecular weight of from about 1kD to about 130kD. Preferably, the molecular weight will be from about 1kD to about 100kD, but most preferably be from about 2.5kD to about 20kD (pg. 5, para. [0039] [an average molecular weight in the range of about 3.5 to lower than about 40 kilodaltons]).
The carrier medium of the described invention may be combined with or used as a carrier or solvent for various growth factors or proteins, including cytokines. The liquid media of the described invention may be used in conjunction with FGF and PDGF [Claims 22, 26 and 38] [platelet derived protein selected from a growth factor, a cytokine]).
Further regarding claims 22, 26 and 38, and regarding claims 40 and 41, in most applications, the concentration of the vinyl pyrrolidone polymers will be from about 0.1% to about 70% weight/volume. Most preferably, the concentration of these materials will be about 1.0%, but could be from 0.1% to about 15%, and 0.5% to about 2.5% (pg. 5, para. [0046] thru pg. 6, cont. para. [0046] [PVP in a concentration range of about 0.07 to 6mM]).
	It is noted that the mmolar concentration range cited in claims 22, 26 and 38 depends upon the specific molecular weight of the polymer, and, therefore, the percent 
	In addition, the PVP compositions, shown by Akella et al., are viral safe, because the PVP used in the described compositions fall within both the claimed molecular weight range for the amphiphilic polymer PVP, and the claimed concentration range.	Further regarding claim 26, and regarding claims 25 and 27, the liquid media comprising the vinyl pyrrolidone polymers as described are used in conjunction with various growth factors (pg. 5, para. [0045]). The composition comprises one or more polypeptide growth factors and a carrier medium therefor (pg. 2, para. [0015] [Claim 26] [a pharmaceutically acceptable carrier]).
The carrier medium may be combined with or used as a carrier for various growth factors, and cytokines, for example, fibroblast growth factors (FGF) and platelet-derived growth factors (PDGF) (pg. 2, para. [0017]). Single factors such as bFGF and VEGF have shown promise as angiogenic agents (pg. 2, para. [0022] [Claims 25 and 27] [platelet derived protein is bFGF]).
	Regarding claims 28, 29 and 30, a growth factor composition comprising a polypeptide and a carrier comprising a vinyl pyrrolidone having a molecular weight of from about 2.5kD to about 20kD and a solvent selected from water or aqueous buffer solutions can be used in a method of promoting soft tissue regeneration in a living subject, by administering the composition to the soft tissue (pg. 9, Claim 30).

	In summary, Akella et al. shows formulations comprising povidone and a number of different types of growth factors, the povidone having a molecular weight of 8,000 and being contained in the formulations at concentrations of 1% or 5% (pg. 7, para. [0063], Table 3 thru pg. 8, cont. Table 3).

Akella et al. does not show: 1) the platelet derived protein having a median effective concentration (EC50) below 3 [Claims 22, 26 and 38].

Ranzato et al. provides motivation for performing an assay to determine the efficacy of a platelet derived protein, as shown by Akella et al., in the form of a platelet lysate, by calculating an EC50, by way of addressing the limitations of claims 22, 26 and 38.
Ranzato et al. teaches that there is a growing interest for the clinical use of platelet derivates in wound dressing. Platelet beneficial effect is attributed to the release of growth factors and other bioactive substances (pg. 2030, Abstract [nexus to Akella et al.] [growth factors]). Human platelets contain granules of cytokines and growth factors, including platelet derived growth factor (PDGF), and fibroblast growth factor (FGF) (pg. 2030, column 2, para. 1 [nexus to Akella et al.] [cytokines,PDGF, FGF]).
Regarding claims 22, 26 and 38, the wound-healing processes of human fibroblasts were studied by exposing the cells to a platelet lysate (PL) obtained from blood samples (pg. 2030, Abstract). Data were analyzed by ANOVA and post hoc pairwise combinations were performed. Median and minimum effective concentrations 

It is noted that Applicant’s experiments and working examples show the mixing of platelet derived extract with 3T3 fibroblast cells in order to examine the effect of the platelet derived extract on cell proliferation. 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the viral-safe mixture composition comprising polyvinylpyrrolidone (PVP) and a platelet derived protein, as shown by Akella et al., by determining a specific value (e.g., below 3) as the median effective concentration (EC50) for the platelet derived protein as lysate [Claims 22, 26 and 38], with a reasonable expectation of success, because Ranzato et al. shows determining the efficacy of a platelet lysate (PL) by calculating the EC50 with regard to proliferation of fibroblast cells, and the viral-safe mixture, shown by Akella et al., can contain any combination of growth factors or proteins which are found in a platelet 
One of ordinary skill in the art would have been motivated to have made that modification, because one of ordinary skill in the art of pharmaceutical production would be motivated to optimize the biological materials, as a platelet lysate, to exhibit a specific effective concentration, e.g., an EC50 below 3, for the purpose of producing a pharmaceutical composition with increased biological potency.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Claims 22, 25-30 and 38-41 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over VanHolten et al. (U.S. Patent No. 6,096,872; Date of Patent: .
[VanHolten et al. and Akella et al. cited in the Non-Final Office Action mailed 06 October 2020.]


VanHolten et al. addresses some of the limitations of claims 22, 26 and 38, the limitations of claim 30, and provides motivation for using the amphiphilic polymers polyvinylpyrrolidone (PVP) or hydroxypropyl methyl cellulose (HPMC) in specific range concentrations, by way of addressing the limitations of claims 22, 26 and 38.
Regarding claims 22, 26, 30 and 38, VanHolten et al. shows the use of a combination of a high ionic strength buffer and a non-ionic excipient as processing aids during viral reduction or viral clearance of a large biomolecule. The method of the described invention yields a product substantially free of virus (column 5, lines 10-22 [Claims 22, 26 and 38] [A viral-safe composition, A viral-safe pharmaceutical composition, A viral-safe biological composition]).
Further regarding claims 22, 26 and 38, the non-ionic excipients of the described invention include vinyl polymers, which include polyvinylpyrrolidone (column 5, lines 62-66 thru column 6, lines 1-6 [the amphiphilic polymer being PVP]).
The non-ionic excipient may be present in the solution initially in the processing method in the range of from about 0.015g/L to about 0.024 g/L, most preferably about 0.02g/L or 20ppm. The final excipient concentration in product may be up to about 0.1-0.2% (column 6, lines 30-51 [range concentration of PVP]).

A 70kD nanofilter pore size unit can be used in the filtration of blood fractionation products (column 5, lines 57-61).
Regarding claim 30, the preparations of the described invention may be injected parenterally. For parenteral administration, the preparations can be used in the form of a sterile, aqueous solution (column 14, lines 16-29 [parenteral use]).

VanHolten et al. does not show: 1) an amphiphilic polymer having an average molecular weight in the range of about 3.5 to lower than about 40 kilodalton [Claims 22, 26 and 38]; 2) the platelet derived protein having a median effective concentration (EC50) below 3 [Claims 22, 26 and 38]; 3) the amphiphilic polymer PVP at a concentration in the range of about 0.07 to 6mM [Claims 22, 26, 38, 39, 40 and 41]; 4) a platelet extract enriched with PDGF-AB, PDGF-BB and/or bFGF [Claims 25 and 27]; 5) for use in tissue healing or tissue regeneration [Claim 28]; and 6) the tissue is soft tissue [Claim 29].

Akella et al. addresses some of the limitations of claims 22, 26 and 38, and the limitations of claims 25, 27, 28, 29, 39, 40 and 41.

Regarding claims 22, 26 and 38, the vinyl pyrrolidone polymers, in most applications, will have an average molecular weight of from about 1kD to about 130kD. Preferably, the molecular weight will be from about 1kD to about 100kD, but most preferably be from about 2.5kD to about 20kD (pg. 5, para. [0039] [an average molecular weight in the range of about 3.5 to lower than about 40 kilodaltons]).
Further regarding claims 22, 26 and 38, and regarding claims 39, 40 and 41, in most applications, the concentration of the vinyl pyrrolidone polymers will be from about 0.1% to about 70% weight/volume. Most preferably, the concentration of these materials will be about 1.0%, but could be from 0.1% to about 15%, and 0.5% to about 2.5% (pg. 5, para. [0046] thru pg. 6, cont. para. [0046] [PVP in a concentration range of about 0.07 to 6mM]).
	It is noted that the mmolar concentration range cited in claims 26, 38 and 39 depends upon the specific molecular weight of the polymer, and, therefore, the percent equivalents span a broad range of values. Using the claimed molecular weight range of 3.5 to 40kD, a 0.07mM amount of a 3.5kD compound would be ≈ 0.025%; a 40kD compound would be ≈ 0.28%. A 6mM amount of a 3.5kD compound would be ≈ 2.1%; a 40kD compound would be ≈ 24%. Therefore, the concentration ranges, shown by Akella et al., fall within the claimed concentration range for PVP.

	Regarding claims 28, 29 and 30, a growth factor composition comprising a polypeptide and a carrier comprising a vinyl pyrrolidone having a molecular weight of from about 2.5kD to about 20kD and a solvent selected from water or aqueous buffer solutions can be used in a method of promoting soft tissue regeneration in a living subject, by administering the composition to the soft tissue (pg. 9, Claim 30).

Ranzato et al. provides motivation for performing an assay to determine the efficacy of a platelet derived protein, as shown by Akella et al., in the form of a platelet lysate, by calculating an EC50, by way of addressing the limitations of claims 22, 26 and 38.
Ranzato et al. teaches that there is a growing interest for the clinical use of platelet derivates in wound dressing. Platelet beneficial effect is attributed to the release of growth factors and other bioactive substances (pg. 2030, Abstract [nexus to Akella et al.] [growth factors]). Human platelets contain granules of cytokines and growth factors, 
Regarding claims 22, 26 and 38, the wound-healing processes of human fibroblasts were studied by exposing the cells to a platelet lysate (PL) obtained from blood samples (pg. 2030, Abstract). Data were analyzed by ANOVA and post hoc pairwise combinations were performed. Median and minimum effective concentrations (EC50 and EC05, respectively) and their 95% confidence intervals were determined (pg. 2032, column 2, para. 1). The effects of PL on fibroblast proliferation were assessed by the crystal violet assay. In the presence of serum, addition of PL induced a dose-dependent increase in cell proliferation, up to 142% of control at 100% v/v PL, with an EC50 of 30% v/v (95CI: 24-37). The addition of PL, in the absence of serum, produced a dose-dependent recovery of cell proliferation rate, with an EC50 of 13% v/v (95CI: 5-36) (pg. 2032, column 2, para. 2). Crystal violet is a standard cell proliferation assay as a colorimetric method based on the use of crystal violet as a basic dye with avidity to nuclear structures (DNA) (pg. 2031, column 2, para. 3). 

It is noted that Applicant’s experiments and working examples show the mixing of platelet derived extract with 3T3 fibroblast cells in order to examine the effect of the platelet derived extract on cell proliferation. 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the viral-safe mixture composition comprising polyvinylpyrrolidone (PVP), as shown by VanHolten et al., by: 
One of ordinary skill in the art would have been motivated to have made those modifications, because Akella et al. teaches that povidone (polyvinylpyrrolidone) in media compositions is preferred, because it is commercially available in various pharmaceutical grades having various molecular weights, has good solubility in both aqueous and various organic media, and is found to solubilize a variety of proteins, polypeptides, growth factors, and mixtures of the foregoing sufficiently well to render them pharmacologically useful and/or to increase their bioavailability (pg. 3, para. 
It would have been further obvious to have determined a specific value (e.g., below 3) as the median effective concentration (EC50) for the platelet derived protein as lysate [Claims 22, 26 and 38], with a reasonable expectation of success, because Ranzato et al. shows determining the efficacy of a platelet lysate (PL) by calculating the EC50 with regard to proliferation of fibroblast cells, and the viral-safe mixture, shown by Akella et al., can contain any combination of growth factors or proteins which are found in a platelet lysate (MPEP 2143 (I)(A,G)). In addition, Akella et al. teaches that liquid media comprising the vinyl pyrrolidine polymers and other materials, such as growth factors, proteins, polypeptides and other biological mixtures of biological materials, may contain said polymers and biological materials at various concentrations. Typically, the polymers and biological materials are formulated into a pharmacologically effective solution (pg. 5, para. [0045]). That is, Akella et al. teaches that the polymer-biological materials can be prepared at any concentration so as to be an effective pharmaceutical product. Therefore, it would be obvious to one of ordinary skill in the art of pharmaceutical production to optimize the biological materials, as a platelet lysate, to exhibit a specific effective concentration, e.g., an EC50 below 3, for the purpose of producing a pharmaceutical composition with increased biological potency (MPEP 2143 (I)(A,C,G) and MPEP 2144 (II)).
One of ordinary skill in the art would have been motivated to have made that modification, because one of ordinary skill in the art of pharmaceutical production would be motivated to optimize the biological materials, as a platelet lysate, to exhibit a 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Claims 31-34 are rejected under 35 U.S.C. §103(a) as being unpatentable over VanHolten et al. in view of Akella et al., and Ranzato et al., as applied to claims 22, 25-30 and 38-41 above, and further in view of Woolverton (U.S. Patent Application Publication No. 2005/0118156 A1).
 [Woolverton cited in the Non-Final Office Action mailed 06 October 2020.]

VanHolten et al. in view of Akella et al., and Ranzato et al., as applied to claims 22, 25-30 and 38-41 above, do not show: 1) a container comprising a viral-safe liquid mixture composition [Claim 31]; 2) a kit comprising the container [Claim 32]; 3) a kit further comprising a container comprising a fibrinogen comprising component [Claim 33] and 4) a kit further comprising a container comprising a thrombin comprising component [Claim 34].

Woolverton addresses the limitations of claims 31, 32, 33 and 34.
Regarding claims 31, 32, 33 and 34, Woolverton shows storage-stable fibrin sealants. Fibrin sealants are prepared from concentrated fibrinogen preparations (pg. 1, para. [0002]). Provided are kits for storage-stable fibrin 
To provide kits for the ready-to-use delivery of an instant FS composition, the kit comprises at least two vials. One vial contains an aqueous solution of storage-stable fibrinogen.  A second vial contains the activator solution, preferably thrombin. Additional components, such as growth factors are supplied by one or more additional vials (pg. 4, para. [0032] [Claims 31 and 34] [A container, thrombin comprising component] [nexus to VanHolten et al. and Akella et al.] [composition comprising growth factors]).
The FS composition is noninfectious (pg. 4, para. [0036] [nexus to VanHolten et al. and Akella et al.] [viral-safe composition]). The FS composition comprises a fibrin polymer (pg. 4, para. [0037] [nexus to VanHolten et al. and Akella et al.] [biological liquid mixture composition]). Bonding enhancers may also be used to improve the bonding strength of the composition. The bond enhancers are generally selected from polar compounds, which also operate at viscosity modifiers, such as hydroxymethylcellulose (pg. 9, para. [0092] [nexus to VanHolten et al.] [an amphiphilic polymer]). The fibrin sealant can function as a growth matrix for bone repair and reconstruction (pg. 13, para. [0138] [nexus to Akella et al.] [tissue or organ reconstruction]). 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have produced a viral-safe composition, from a blood source, comprising an amphiphilic polymer, such as polyvinylpyrrolidone 
One of ordinary skill in the art would have been motivated to have added containers containing fibrinogen and thrombin in a kit with the blood extract composition [Claims 33 and 34], because, e.g., VanHolten et al. states that during the fractionation of whole human plasma, Precipitate I which consists principally of fibrinogen is discarded (column 7, lines 57-63). Therefore, it would be obvious to add a container of fibrinogen to a kit containing the viral-safe composition, the composition being devoid of fibrinogen. That is, it would be obvious to add a container of fibrinogen to a kit containing the viral-safe composition, the composition being devoid of fibrinogen, for the purpose of using the viral-safe composition in a method for producing a fibrin sealant, as shown by Woolverton (MPEP 2143 (I)(A,C,D,G)).

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Response to Arguments
Applicant’s arguments, pp7-10, filed 04 January 2021, with respect to the prior art references cited in the 35 U.S.C. §103(a) rejections), have been fully considered but are either not persuasive or are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claims 22, 26 and 38 were amended.

	Applicant remarks (pp. 8-9) VanHolten fails to demonstrate the efficacy of amphiphilic polymer, PVP, at specific ranges of its molecular weight and/or concentration. As discussed in detail in the present Application, the present inventors have found that a specific range of molecular weight and certain concentration range of PVP allow biological liquid mixtures to undergo viral inactivation via the solvent/detergent technique without compromising recovery and activity of the biological factors in the mixture, with the low-molecular-weight polymers providing improved 
	However, in response to Applicant, as noted above in the Claim Interpretation section above, because the claims are drawn to products and recite product-by-process limitations, the method by which the product(s) is/are obtained is not considered with regard to product patentability. The prior art only needs show that the product itself as being not novel or non-obvious.
	Applicant remarks (pg. 9) that, with regard to the reference of Akella et al., there is no working example in Akella that could provide any guidance to one skilled in the art to experiment and arrive at (i) a PVP at a concentration in the range of about 0.01 to 6 mM, (ii) average molecular weight in the range of about 3.5 to less than 40 kilodalton, AND (iii) with the protein(s) exhibiting increased biological potency having EC50 below 3. Applicants note that only two, and very different, molecular weights of povidone were tested in Akella: 1300 kilodalton povidone and 8 kilodalton povidone at specific concentrations (see Table 3 therein).
	However, in response to Applicant, the prior art only needs show that the product itself is non-novel or non-obvious, and if the prior art shows a composition that is described by the claimed subject matter, then the claimed composition is either not novel or non-obvious. With regard to Applicant’s recitation of the platelet derived protein (or extract or lysate) as having a median effective concentration (EC50) of below 3, it is not clear if this level of efficacy is an improvement over the prior art or if the level is surprising or unexpected. Ranzato et al. shows that it is known in the prior art to determine a cell’s efficacy by measuring their proliferative capability. However, In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). That is, Ranzato et al. provides the motivation for determining the effective concentration of a platelet derived protein or extract or lysate, in order to optimize the efficacy of said protein or extract or lysate in a pharmaceutical composition, which is shown by both VanHolten et al. and Akella et al., the intent of the pharmaceutical composition being its use as a therapeutic.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SMP/           Examiner, Art Unit 1651                                                                                                                                                                                             
/LYNN Y FAN/           Primary Examiner, Art Unit 1651